UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



CHARLES O. BROOKS,                        )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Civil Action No. 14-0419 (KBJ)
                                          )
GOODWILL OF                               )
GREATER WASHINGTON,                       )
                                          )
              Defendant.                  )


                              MEMORANDUM OPINION

       Plaintiff Charles D. Brooks, proceeding pro se, has filed suit against his former

employer, Goodwill of Greater Washington (“Goodwill”) under the Americans with

Disabilities Act (“ADA”). Brooks alleges that Goodwill failed to accommodate his

disabilities and that, as a result, he “unwillingly submitted a written resignation of

employment.” (Compl., ECF No. 1, at 2.) Before this Court at present is Goodwill’s

motion to dismiss the complaint, which argues that the complaint is time-barred and

that Brooks has failed to exhaust his administrative remedies. (See generally Def.’s

Mot. to Dismiss, ECF No. 4.) Because this Court agrees with Goodwill that the instant

suit has not been filed within the applicable statute of limitations, it will GRANT

Goodwill’s motion to dismiss. A separate order consistent with this opinion will issue.

                                         Analysis

       A litigant may bring an action in federal court alleging employment

discrimination under the ADA only if he files suit within 90 days of receiving notice

from the EEOC of his right to sue. See Redding v. District of Columbia, 828 F. Supp.
2d 272, 279 (D.D.C. 2011) (citations omitted); see also Hammel v. Marsh USA Inc.,

No. 14cv943, 2015 WL 525765, at *5 (D.D.C. Feb. 10, 2015) (“[T]he 90-day clock

begins the day after the date of receipt of the EEOC right to sue letter.” (citations

omitted)). This 90-day period operates as a statute of limitations, and thus is an

affirmative defense that a defendant can raise in a pre-answer dispositive motion. See

Smith-Haynie v. District of Columbia, 155 F.3d 575, 577-78 (D.C. Cir. 1998). As an

affirmative defense, the 90-day period is subject to waiver, estoppel, and equitable

tolling; however, it is a plaintiff’s burden to show why he should be excused from this

deadline. See id. at 578-79; Jordan v. Quander, 882 F. Supp. 2d 88, 94-95 (D.D.C.

2012) (citing cases).

       In this matter, Brooks attached to his complaint an EEOC right-to-sue letter

dated August 19, 2013, which advised him that he had 90 days to file suit based on his

charge of discrimination. (Dismissal and Notice of Rights, ECF No. 1 at 4.) The

complaint does not state when Brooks received this document; therefore, the Court will

presume that the EEOC issued and mailed the right-to-sue letter on the same date,

Hammel, 2015 WL 525765, at *5, and that Brooks received the letter “either three or

five days” thereafter, Mack v. WP Co., LLC, 923 F. Supp. 2d 294, 300 (D.D.C. 2013)

(citation omitted). Because the 90 th day following August 24, 2013, fell on a Saturday,

Brooks had, at the latest, until Monday, November 25, 2013, to file this lawsuit.

However, Brooks did not file his complaint and in forma pauperis application until

approximately two months later—on January 22, 2014—which renders his filing

untimely under federal law.




                                             2
       The fact that Brooks is a pro se plaintiff who filed this action without the

assistance of a lawyer is immaterial. Cf. Sturdza v. United Arab Emirates, 658 F. Supp.

2d 135, 137 (D.D.C. 2009) (pro se status does not give a plaintiff “a license to ignore”

the rules applicable in federal court) (citation omitted). Furthermore, it appears that

Brooks has conceded the untimeliness argument, given that he failed to address

Goodwill’s statute of limitations defense in his opposition to the motion to dismiss,

notwithstanding the Court’s exhortations to respond to Goodwill’s motion (see May 5,

2014 Order, ECF No. 6), and Brooks has not otherwise provided this Court with any

reason to excuse his untimely filing. See, e.g., Davis v. Vilsack, 880 F. Supp. 2d 156,

160 (D.D.C. 2012) (dismissing employment discrimination case filed after the 90-day

deadline because plaintiff failed to establish any “extraordinary facts warranting

equitable tolling of the time bar[]”); House v. Salazar, 598 F. Supp. 2d 89, 92 (D.D.C.

2009) (finding plaintiff conceded his complaint was untimely when he failed to respond

to untimeliness argument in opposing defendant’s motion to dismiss).

                                       Conclusion

       For the foregoing reasons, Goodwill’s motion to dismiss the complaint as time-

barred will be GRANTED, and the complaint will be dismissed in its entirety, as set

forth in the separate, final order that accompanies this Memorandum Opinion.



Date: March 25, 2015                             Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge




                                             3